Case 1:19-cv-01909-JGK Document 18-2 Filed 07/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEVIN GAREY, on behalf of himself and
all others similarly situated,

Plaintiff, Case No. 1:19-cv-01909-JGK
-against- PETITION FOR THE AWARD OF
COSTS AND FEES RELATED TO
THE ACTION
YANDY, LLC,
Defendant.

 

PLEASE TAKE NOTICE that, on August 2, 2019, or such other date set by the Court,
Plaintiff will move this Court, based on the declaration of Jonathan Shalom, Esq., and all
documents attached thereto, Plaintiff's Memorandum of Law in Support of Plaintiff's Motion for
Attorneys’ Fees, Costs, pursuant to the Americans with Disabilities Act (“A.D.A.”) and the New
York City Human Rights Law (“N.Y.C.H.R.L.”), 42 U.S.C. § 12205; N.Y.C. Admin. Code § 8-
502(f), as the Defendant has failed to enter an appearance or otherwise meaningfully respond, and

for such other and further relief as this Honorable Court may deem just and proper.

Dated: July 12, 2019

Respectfully Submitted,

/s/ Jonathan Shalom
Jonathan Shalom, Esq.
Shalom Law PLLC

124-04 Metropolitan Avenue
Kew Gardens, NY 11415
Attorney for Plaintiff
